           Case 19-09015       Doc 103       Filed 10/23/20 Entered 10/23/20 10:02:07                Desc Main
                                              Document     Page 1 of 2

Nicole Becker

From:                ndia.ecf.notification@iand.uscourts.gov
Sent:                Thursday, October 22, 2020 3:49 PM
To:                  ndia.ecf.notification@iand.uscourts.gov
Subject:             Activity in Case 3:20-cv-03050-CJW-KEM Cassels Brock & Blackwell LLP v VeroBlue Farms USA, Inc
                     Bankruptcy Appeal


This is an automatic e‐mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e‐mail
because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and
parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed electronically, if
receipt is required by law or directed by the filer. PACER access fees apply to all other users. To avoid later charges,
download a copy of each document during this first viewing. However, if the referenced document is a transcript, the
free copy and 30 page limit do not apply.

                                                    U.S. District Court

                                                Northern District of Iowa

Notice of Electronic Filing

The following transaction was entered on 10/22/2020 at 3:48 PM CDT and filed on 10/22/2020
Case Name:          Cassels Brock & Blackwell LLP v VeroBlue Farms USA, Inc
Case Number:        3:20‐cv‐03050‐CJW‐KEM
Filer:              Cassels Brock & Blackwell LLP
Document Number: 1

Docket Text:
NOTICE of Appeal and Statement of Election from Bankruptcy Court filed by Cassels Brock &
Blackwell LLP. Bankruptcy Court case number 18-01297. (Attachments: # (1) Certificate of
Service) (des)


3:20‐cv‐03050‐CJW‐KEM Notice has been electronically mailed to:

Dan Childers    dchilders@elderkinpirnie.com, lpalumbo@elderkinpirnie.com

Brandon M Schwartz      brandon@mdspalaw.com, michael@mdspalaw.com

US Trustee     ustpregion12.cr.ecf@usdoj.gov

US Bankruptcy Clerk‐IAND     APPEALS@IANB.USCOURTS.GOV

3:20‐cv‐03050‐CJW‐KEM Notice has been delivered by other means to:

The following document(s) are associated with this transaction:



                                                             1
       Case 19-09015      Doc 103    Filed 10/23/20 Entered 10/23/20 10:02:07   Desc Main
                                      Document     Page 2 of 2
Document description:Main Document
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1025896836 [Date=10/22/2020] [FileNumber=2317794‐
0] [7f508be9b4ca7fc2dab7c83ae3216c2b87b0f8b35165ff5a530a3cf595b17575e6
f13cd8b68801b9ab9a6ed293403b6869470db337c3b929620aaeeae1c2246e]]
Document description: Certificate of Service
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1025896836 [Date=10/22/2020] [FileNumber=2317794‐
1] [b8198e058a5cc0cfb27f0e036f80af9dc32ef5ead86c72e9dc63eff52dc65189ed
5f65d25d64dcfe49d3158b28a76f271342c9bd98d8d2ef36314b28db703db6]]




                                                  2
